Citation Nr: 1415266	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for service connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to April 1991 and October 2003 to June 2006 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia, which denied entitlement to benefits sought.  The Veteran timely appealed both decisions.    

Notably, the August 2009 RO decision partially granted the Veteran's claim for an increase by raising his service connected PTSD rating from 30 to 50 percent.  As higher schedular ratings are available, the issue remains on appeal.  

The Veteran also filed a notice of disagreement to a November 2011 RO decision denying entitlement to special monthly compensation (SMC).  In January 2012, he withdrew his appeal for this issue.

The Veteran was afforded a January 2012 Decision Review Officer (DRO) hearing and a December 2012 Board videoconference hearing before the undersigned. Transcripts from both hearings are associated with the record.

A review of the Virtual VA paperless claims processing system includes updated VA treatment records through July 2012 and the Board hearing transcript. 

Following the hearing, the Veteran's representative submitted Social Security Administration (SSA) records.  Review of the claims folder shows that VA had previously received these records in April 2010.  A waiver of review by the agency of original jurisdiction (AOJ) is not necessary.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his service connected PTSD has been productive of occupational and social impairment which more nearly approximates deficiencies in the areas of work, social relations and mood, but is not productive of total social and occupational impairment.

2.  The Veteran is service connected for PTSD, rated as 70 percent disabling; left knee disability, neck disability, low back disability, and hypertension, each rated as 10 percent disabling; and scar, rated as noncompensable.  His combined rating is 80 percent.

3.  The Veteran's various service connected disabilities preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1- 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013). 

2. The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board's decision to award TDIU constitutes a full grant of the benefit sought on appeal.  Therefore, further consideration of the VCAA compliance for this issue is not necessary.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

With regard to a claim for an increased disability rating for service-connected disability, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A July 2009 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A remand for additional notification about how to substantiate the claim is not necessary.  

The Board also finds that VA has complied with all assistance provisions of VCAA. The evidence of record contains the Veteran's service treatment records, post-service treatment records, and Social Security Administration (SSA) records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran underwent a VA psychiatric examination in November 2009.  Review of the updated clinical records through July 2012 does not indicate that the Veteran's PTSD has materially increased in severity since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the favorable action taken in the instant decision, a remand to obtain another examination report would not be of further assistance to the Veteran.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the January 2012 DRO and December 2012 Board hearings, the VA officials identified the issues on appeal.  The Veteran provided testimony as to all treatment received for his service connected PTSD and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  In fact, he submitted an additional copy of his SSA records and VA obtained updated VAMC treatment records.  Based in part upon his hearing testimony, the Board is taking favorable rating action in the instant decision.  The duties imposed by Bryant are met.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

II.  Entitlement to an increased rating for service connected PTSD 

The Veteran contends that his service connected PTSD warrants an increased rating.  It is currently rated as 50 percent disabling.  As explained below, his PTSD symptoms are shown to be productive of deficiencies in most areas of social and occupational function.  Resolving all reasonable doubt in the Veteran's favor, the Board will grant an increased rating of 70 percent.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While VA adjudicators will consider the extent of social impairment, they shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

As relevant, the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  A GAF score of 51-60 rating indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012); Id.  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA treatment records from December 2008 to July 2012 show that the Veteran had regular medication maintenance reviews and occasional psychotherapy sessions.   GAFs assigned by VA clinicians over this period ranged from approximately 55 to 65.  His most prominent symptoms were low mood and irritability.  He consistently reported difficulty interacting with others and anger outbursts.  On two occasions, VA clinicians noted poor hygiene related to his poor mood.  See VA treatment records from October 2008 and November 2010.  He generally denied any homicidal or suicidal ideations.  At all times, he did not exhibit any perceptional or psychotic disturbances, nor was his memory grossly impaired.  

The Veteran had several psychiatric evaluations over the course of the appeal.  In December 2008, the Veteran had a psychiatric examination by the state disability determination service.  He reported having a poor appetite and dysphoric mood.  He was taking antidepressants.  Mental status examination showed the Veteran to have adequate hygiene and appropriate social interaction.  He had good speech.  However, he displayed a dysphoric mood and restricted affect.  No thought process or perceptional disturbances were observed.  Memory and concentration was within normal limits.  The examiner diagnosed PTSD based upon the Veteran's history and gave a fair prognosis.  

The Veteran had a private psychiatric evaluation in February 2009.  The examiner summarized from his general observations that the Veteran had impaired concentration and irritability during the interview.  He also noted facial tics and grimacing.  The Veteran has subjective complaints of irritability, low mood, fatigue, sleep problems, and poor appetite.  He had a history of substance abuse and expressed violent ideations towards neighbors he believed were dealing drugs.   Mental status examination showed the Veteran had an uneasy rapport, tangential speech patterns, depressed mood, markedly impaired delayed memory, vague remote memory, and mildly impaired concentration, attention, and social functioning.  The examiner diagnosed PTSD and alcohol abuse.  He assigned a GAF of 55 for moderate to serious impairment and gave a guarded prognosis.  

In August 2009, the Veteran was afforded a VA PTSD examination with review of the claims folder.  He reported having a depressed mood, chronic sleep disturbances, low energy, feelings of hopelessness, and decreased appetite.  He denied suicidal ideation.  He was divorced and had contact with one of two children.  He had out of state friends, but could not afford travel expenses to visit them.  Mental status examination showed the Veteran to have an appropriate appearance, affect, and mood.  Brief memory testing did not show any overt memory problems.  He was fully oriented.  The examiner assessed the Veteran's impulse control as fair.  She noted that the Veteran had mildly impaired recent memory and commented that the Veteran reported losing some previously learned skills.  The examiner diagnosed PTSD and depression secondary to PTSD.  She gave a GAF of 60 and listed a fair prognosis.  She believed the symptoms were productive of occasional decrease in work efficiency due to intermittent inability to perform occupational tasks.  She concluded that total occupational impairment was not present.  

The Veteran had a January 2012 DRO hearing.  He reported having startle responses, sleep disturbances, and frequent irritability.  

At the December 2012 Board hearing, the Veteran reported that his irritability symptoms prevented him from working.  He gave his history of leaving jobs due to his inability to deal with his supervisors.  He reported that his home was in a rural area and he had difficulty traveling to the VAMC for treatment.  

The Veteran contends a rating in excess of 50 percent is warranted.  38 C.F.R. § 4.130, DC 9411.   Resolving all reasonable doubt in the Veteran's favor, the Board agrees.  

Throughout the appeals period, the Veteran has not been employed.  He had been actively looking for work.  He has consistently reported significant problems with interpersonal relationships in both occupational and social settings primarily due to irritability, verbal aggression, and similar anger outbursts.  He has had limited social relationships.  Although clinicians have assessed the Veteran as having mild to moderate psychiatric symptoms, the Board considers his above reports of severe occupational impairment due to PTSD irritability type symptoms generally credible.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995).  Resolving reasonable doubt in favor of the Veteran, deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood have been approximated.  Mauerhan, 16 Vet. App. at 442-43; Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9411.  An increased rating of 70 percent for PTSD is granted.  Id.

The Board has considered whether a total rating is warranted.  38 C.F.R. § 4.130, DC 9432.  Here, the Veteran has not demonstrated complete loss for social and occupational function due to PTSD symptoms.  He has been able to maintain some social contact with family and neighbors and present in adequate manner for PTSD medication management.  He has not exhibited psychosis, gross communication or memory impairments, or additional PTSD type symptoms of a similar severity.  In other words, he has not demonstrated complete social and occupational impairment.   For these reasons, the Board finds that the Veteran's overall PTSD symptomatology picture does not approximate the total rating criteria.  See id.

In summary, resolving reasonable doubt in the Veteran's favor, he has demonstrated severe PTSD symptoms productive of deficiencies in most areas of functioning.  A 70 percent rating for PTSD is granted.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

Extraschedular considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected PTSD is fully contemplated by the rating criteria regardless of whether such symptoms are considered as part of an individual disability or based upon the combined effects of all service connected disabilities.  Mittleider, 11 Vet. App. at 181.  The symptoms are productive of depressed mood, irritability, and sleep disturbances, among others and results in deficiencies in most areas of social and occupational function.  The degree of disability exhibited for PTSD is contemplated by the rating schedule as a 70 percent schedular rating is given.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for the Veteran's increased rating claim.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

III.  Entitlement to TDIU
	
Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is service connected for PTSD, rated as 70 percent disabling; left knee disability, neck disability, low back disability, and hypertension, each rated as 10 percent disabling; and scar, rated as noncompensable.  His combined rating is 80 percent.  He meets the schedular TDIU criteria from the date of the August 2009 claim.  38 C.F.R. § 4.16(a).  

In determining whether the Veteran is unemployable, consideration may be given to his education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran is shown to have a high school education and some post-secondary education without attainment of a higher degree.  His most recent occupational experience is in insurance sales.  (February 2009 psychiatric examination; July 2010 VA Form 21-8940).  He has not been gainfully employed throughout the entire claims period.  The question is whether his service connected disabilities preclude gainful employment consistent with his educational and occupational background.  38 C.F.R. § 4.16(a).  

VA treatment records from 2009 through 2012 show that the Veteran regularly sought medical attention for PTSD, back pain, and neck pain.  Multiple medical records suggest that the Veteran would have difficulty working with others due to his irritable behavior.  See VA treatment records from October 2006, December 2008, and September 2009.  Medical records also document numerous complaints about low back and neck pain.  See generally VA treatment records from July 2009 to July 2012.  A January 2009 state disability evaluation confirmed that the Veteran would be restricted from occupational duties involving heavy lifting or extensive movement due to service connected knee and back disabilities.  The November 2009 VA examiner restricted the Veteran to light duty or sedentary employment due to his service connected neck disability.  Private examination reports from February 2009 and January 2012 also suggest unemployability.  Notably, the Veteran has been awarded SSA disability benefits based upon his service connected back, neck, left knee, and PTSD disabilities.  At both VA hearings, the Veteran reported that he had actively sought employment, but was unable to secure it due to his various service connected disabilities. 

The Board notes that December 2008 and January 2009 state disability examination reports do not establish total occupational impairment.  Numerous VA treating clinicians have assigned Global Assessment of Functioning (GAF) scores in the 55-65 range suggesting mild to moderate PTSD symptoms, rather than severe symptoms.  However, considering the evidence overall, it is sufficient to show that the Veteran is incapable of gainful employment consistent with his education and occupation experience due to his various service connected disabilities.  TDIU is granted.  






	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating of 70 percent for service connected PTSD is granted.  

Entitlement to a total rating based on individual unemployability due to service-connected disability is granted. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


